DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/16/2021 has been entered, claim 1-7 are cancelled, and claims 11-13 are new, thus claims 8-13 are currently pending in this application. 
Allowable Subject Matter
Claims 8-13 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a method for manufacturing a display device comprising “depositing a material of the side-contact electrode on a surface of the second type doped region; coating and baking a photoresist outside the material of the side-contact electrode; etching back the photoresist to expose the material of the side-contact electrode on a top of the second type doped region; removing the material of the side-contact electrode on the top of the second type doped region; and stripping the photoresist,” in combination with the rest of the limitations as recited in claim 8; and  	a method for manufacturing a display device comprising “depositing a material of the side-contact electrode on a surface of the second type doped region; filling an encapsulation filler outside the material of the side-contact electrode; and grinding the encapsulation filler to remove the material of the side-contact electrode on the top of the second type doped region,” in combination with the rest of the limitations as recited in claim 9. 	Claims 10-13 are also allowed for further limiting and depending upon allowed claims 8-9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NDUKA E OJEH/Primary Examiner, Art Unit 2892